Title: From George Washington to Colonel William Woodford, 30 July 1776
From: Washington, George
To: Woodford, William



New York 30th July 1776
Dear Sir
Your letter of the 6th Inst came to my hands a Post or two ago and the answer delayed longer than I intended from the multiplicity of business in which I am engaged.—
I am sorry you should consider Genl Mercer’s late appointment as a slight put upon your services, because I am persuaded no slight was intended.—Whilst the service was local, and appointment of Officers affected no other Colony than that in which they were raised, the Continental Congress discovered no inclination to interpose in the appointments, But when they were to be chosen for more extensive service each member then concieved his own Colony to be affected, and that it was his duty to make choice of Gentlemen for Genl Officers whose former Rank (as they were to be placed over Officers that have commanded Regiments since the commencement of these disputes, and many of the field Officers in the last war) would give them the best pretensions, and those over whom they were to be placed, least offence—Upon this principle therefore I knew it was that Genl Mercer got appointed, and upon this principle also it will be that Col Stephens is, if such a event should take place; upon a revision therefore of the matter I cannot think you will find any just cause of complaint notwithstanding you stood foremost in the appointments of Virginia; which, as I observed before, were local, and whilst they regarded no other Colony, were unattended to by the Congress; but you should consider that Col Mercer, Genl Lewis, and Col Stephens were Field Officers in the same service, and at the same time, that you acted as subaltern, and that in general appointments by the Congress, regard must be had to the troops here, as much as elsewhere, the Officers being equally tenacious of Rank; and

only reconcilable to Mercer’s coming in over them on acct of his former Rank in the army.
Upon the whole, I am sorry to hear you mention a resignation on my account, and hope upon a Reconsideration of the matter you will change your sentiments and continue in the military line you are now in—every rub, and difficulty of this kind impedes the service—hurts our cause—and encourages the Enemy.—However, if after what I have said, and could say upon the occasion you are still resolved not to continue in the service, I must refer you to the Officer commanding in the southern department to receive your resignation, or the person from whence you derived your commission, for as I never have interfered in any matter relative to the southern command I would not wish to begin with a resignation that I would wish to be instrumental in preventing.—I am with much respect esteem and regard Dr Sir Yr most Obt Servt

George Washington.

